Citation Nr: 1811200	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for heat stroke.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

Historically, in the August 2008 rating decision, the Veteran was granted service connection for heat stroke with an initial noncompensable rating, effective January 31, 2008.  The rating was continued in a March 2010 rating decision.

Although the RO indicated the claim stemmed only from the March 2010 rating decision, the Board notes that the Veteran submitted a Notice of Disagreement in December 2008 and an additional lay statement in support of his claim in March 2009, within one year of the August 2008 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the August 2008 rating decision did not become final.  Accordingly, the claim on appeal stems from that August 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In April 2014, the Veteran testified at a formal hearing before a Decision Review Officer (DRO).  In June 2014, the Veteran perfected his appeal for a compensable rating for heat stroke, and entitlement to service connection for a skin disability and skin cancer.  

Subsequently, the RO granted service connection for the skin disability and skin cancer in a January 2017 rating decision.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his skin condition and skin cancer, such claims are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Nonetheless, the Board notes that the Veteran filed a notice of disagreement (NOD) with respect to the January 2017 rating decision.  The Veteran seeks higher initial ratings.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action is pending at the RO, Manlincon is not applicable in this case.

The Veteran testified at a November 2017 videoconference Board hearing before the undersigned Veterans Law Judge, and the transcript of that hearing is associated with the claims file.  

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds that the Veteran raised the issue of entitlement to TDIU in the December 2008 Notice of Disagreement and through his testimony at the Board hearing.  Thus, as reflected on the title page, the derivative issue of TDIU has been added to the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the Veteran's claim for a compensable rating for his service-connected heat stroke and the derivative TDIU claim.

The Veteran was afforded a VA-contracted examination in July 2008 and complained of heat sensitivity and excessive sweating since his episode of heat stroke in service.  He reported that he had no attacks over the prior two years.
Thereafter, the Veteran was afforded a VA-contracted examination in February 2010 and complained of dizziness, excessive sweating, and excessive thirst.  He reported an attack was evoked by exposure to sunlight or exercising outside, and that over the prior two years, he had 10 attacks in total, with an average of three attacks a month, although he kept no attack diary.  The examiner confirmed the diagnosis of heat stroke and opined that the Veteran's condition was "quiescent" or inactive or dormant.

In May 2010, the Veteran submitted a November 2009 letter from his treating VA psychiatrist that indicated the Veteran had been prescribed the medication Seroquel for a non-service connected disability.  The FDA label for the medication stated "...although not specifically reported with Seroquel, disruption in the body's ability to reduce core body temperature has been attributed to antipsychotic agents."  The label further stated that appropriate care was advised when prescribing to patients who experienced conditions that contributed to an elevation in core body temperature.  The doctor stated that "to the best of my knowledge," the Veteran had been careful avoiding situations that put him at increased risk for the occurrence of body temperature regulation problems. 

Subsequently, in February 2014, the Veteran was afforded an additional VA examination and complained that he had heat related episodes with symptoms of dizziness, excessive sweating, headache, nausea, muscle cramps in his bilateral thighs and legs, and light-headedness with brief losses of consciousness which sometimes required treatment with IV hydration.  The examiner determined the Veteran's recurrent episodes of heat-related injury were consistent with heat syncope, which are treated with IV hydration and oral fluid replacements, and not heat stroke which involved body temperatures over 104 and collapse during strenuous exertion, as well as central nervous system dysfunction and renal or cardiac involvement.  No evidence was found in the record regarding these conditions.  The examiner opined that every individual had a different tolerance for heat, which varied, and that there was no evidence that one episode of heat injury made an individual more susceptible to recurrent episode.  The examiner remarked that each episode was dependent upon the environmental conditions and the individual's health at the time of the particular episode, not the fact that they had prior episodes.

During the November 2017 videoconference hearing, the Veteran testified that his worsening symptoms included thirst, profuse sweating, dry mouth, headaches, leg cramps, and nausea, and the inability to keep water down.  The Veteran stated that, prior to 2014, he received treatment in the emergency room several times for his recurring heat-related incidents.  However after 2014, the Veteran testified that he no longer went to the emergency room at the onset of symptoms, which were brought on by activities such as housework or yardwork.  Rather, he would lie down and wait for the symptoms to subside, which sometimes took up to three days.  He testified that his symptoms occurred two to three times a week.  In addition, he stated that he was no longer taking the medication Seroquel that was prescribed by the 2009 VA psychiatrist, and further reported he was no longer working.  This lay evidence suggests a worsening and an increased frequency of the Veteran's disability, as these complaints were not expressed at the last VA compensation examination.  As such, an updated examination is needed to determine the nature of the Veteran's symptoms as related to heat stroke and the current severity of these symptoms.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, the Veteran referenced an article from the Centers for Disease Control authored by Dr. F. N. Dukes-Dobos entitled "Hazards of Heat Exposure.  A Review" which addressed the chronic after effects of heat illnesses, and the possible effects on the cardiovascular and gastrointestinal systems.

Finally, the issue of entitlement to a TDIU is dependent on the outcome of the issue of an increased rating for heat stroke, as any potential grant could result in a higher overall disability rating.  See 38 C.F.R. § 4.16 (a) (2015); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, a decision for a TDIU is subject to the additional development of a compensable rating for the heat stroke disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a comprehensive examination to determine the current nature and severity of his service-connected heat stroke disability, and any associated residual effects, including any cardiovascular or gastrointestinal manifestations.

The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner(s).  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

After a review of the claims file and examination of the Veteran, the examiner(s) is asked to:

a) Obtain from the Veteran a complete history of the current nature, severity, frequency, and all symptomatology related to his heat-related episodes.

b) Specifically indicate all manifestations of the Veteran's service connected heat stroke disability, including any cardiac and gastrointestinal residuals, and provide sufficient information for the Board to properly rate each residual disability, if any. 

*In doing so, please clarify the nature of the Veteran's service-connected disability at issue here by addressing the opinion of the February 2014 examiner that the Veteran experiences heat syncope as opposed to heat stroke.

**The examiner's attention is also called to an article submitted by the Veteran, which was authored by Dr. F. N. Dukes-Dobos and titled "Hazards of Heat Exposure.  A Review" Scan J Work, Environ & Health 1981 June; 7(2):73-83.  See November 2017 submission by the Veteran.

A complete rationale for all proffered opinions must be provided.  

3.  After completing all indicated development, readjudicate the claim for a compensable rating for a heat stroke disability and the derivative claim for a TDIU, in light of all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. Mays 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




